Citation Nr: 0316251	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-24 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include  post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Oakland, California 
(the RO).  

Procedural history

The veteran served on active duty from July 1964 to July 
1968.  

In August 1998, the RO received the veteran's claim for 
service connection for a psychiatric disability (claimed as 
depression, possibly PTSD).  The claim was  denied in RO 
rating decisions dated January 1999, May 1999, June 1999 and 
October 1999.  This appeal followed.  

Although the veteran requested a BVA hearing in his December 
2000 substantive appeal (VA Form 9), he specifically withdrew 
his request in a December 2002 letter, signed by him.  His 
accredited representative presented argument on his behalf in 
January 2003.

The Board additionally observes that in the May 1999 rating 
decision, in addition to denying the claim for service 
connection for PTSD, the RO also denied a claim for service 
connection for headaches.  The veteran did not appeal that 
issue, and it will be addressed no further in this decision.


FINDINGS OF FACT

1.  The medical evidence does not demonstrate the onset or 
existence of any psychiatric disability during service or 
within one year after the veteran's separation from service.  

2.  The record includes medical evidence showing a current 
diagnosis of psychiatric disability, including PTSD.

3.  During his service, the veteran did not engage in combat 
with the enemy.

4.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.

5.  Competent medical evidence does not reveal that the 
veteran's claimed psychiatric disorder is causally related to 
his military service or any incident thereof.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred as 
a result of active military service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 1154(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.304(d), 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially observes that the veteran in essence 
seeks entitlement to service connection for a psychiatric 
disability, which has been variously diagnosed.  He has 
specifically contended that the has PTSD due to stressful 
events during service. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

The RO initially denied the veteran's claim of entitlement to 
PTSD by finding that the claim was not well grounded.  The 
VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in the April 2002 supplemental 
statement of the case (SSOC) the RO denied service connection 
for PTSD based on the substantive merits of the claim.  Thus, 
any procedural defect contained in past RO adjudications 
which applied the now obsolete well groundedness standard has 
since been rectified.  The veteran was given the opportunity 
to submit evidence and arguments in response.  The Board 
finds, therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claim below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
January 1999, May 1999, June 1999 and October 1999 rating 
decisions, by the January 2000 SOC, and by the April 2002 
SSOC of the pertinent law and regulations and of the need to 
submit additional evidence with respect to his claim.  

In addition, in October 1998, the RO sent the veteran a 
letter which specifically notified him of the evidence needed 
to substantiate his claim.  This statement described in 
detail the evidence the veteran was to provide, including a 
description of his claimed stressors in sufficient detail to 
allow the RO to verify them.  It also notified the veteran 
that the RO would assist him in obtaining VA treatment 
records and other government records, as well as private 
medical records identified by the veteran.

In October 1999, the RO sent the veteran a letter which 
specifically identified information needed from the veteran 
to verify his claimed stressors.  In February 2001, the RO 
sent the veteran a letter, again requesting that he submit 
any evidence or argument relevant to the claim, and that he 
provide names and identifying information of health care 
providers, VA or private, who treated him for his PTSD, so 
that the RO could assist him in obtaining such evidence.

More significantly, the April 2002 SSOC included an 
attachment which specifically referenced the VCAA.  
Crucially, the veteran was informed by means of this 
attachment as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  The 
attachment explained that VA would obtain government records 
and would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The Board notes that, even though 
the attachment requested a response within 30 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  See also Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003). 

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified VA treatment records 
and the RO requested and obtained these records.  The 
veteran's service medical and service personnel records were 
obtained.  The veteran submitted a record from the Sonoma 
County Mental Health Services with his stressor statement.  
This record represented the extent of the information 
retained by Sonoma Country.  The veteran submitted statements 
from family members and acquaintances in March 1999 and he 
submitted a private medical examination from Dr. P.S.O. in 
April 1999.  The veteran also submitted several articles and 
highlighted copies of certain service records.  

In his VA Form 9, the veteran requested that VA obtain flight 
manifests and pay records showing payment for hazardous duty 
and per diem while in Vietnam.  As stated, the RO obtained 
the veteran's complete personnel file; no such records were 
found.  The record shows that the veteran also requested such 
records from the National Personnel Records Center and was 
unsuccessful.  There is no indication that any evidence 
exists that has a bearing on this case which has not been 
obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated on his VA Form 9 that he 
wanted a BVA hearing.  However, in a December 2002 letter, he 
withdrew his request.  The veteran's representative has 
submitted written argument in his behalf.

The veteran has requested a psychiatric examination, and on 
his December 2000 VA Form 9, complained that he had not been 
afforded the opportunity to talk to a VA examiner to explain 
his symptoms and what caused them.  The Board notes that, as 
will be discussed below, a current diagnosis of PTSD is 
conceded.  Moreover, that diagnosis has been medically 
related to the veteran's claimed service stressors.  
Therefore additional medical evidence with respect to the 
veteran's current condition or nexus to service would be 
cumulative.  As explained by the Board below, the crucial 
question in this case revolves around alleged stressors, not 
diagnosis.  

This case hinges on the matter of in-service stressors or 
alternatively on the incurrence of a psychiatric disorder in 
service or within the presumptive period following service.  
In the absence of such evidence, referral of this case for a 
VA examination or opinion as to the etiology of the veteran's 
claimed psychiatric disorder would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which links the veteran's claimed PTSD to unverified 
in-service stressors would necessarily be based solely on the 
veteran's uncorroborated assertions regarding such stressors.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

In the absence of corroborated in-service stressors upon 
which a medical examiner could base a diagnosis of PTSD, and 
in the absence of evidence supportive of the veteran's 
contention that his current psychiatric disorder had its 
onset in service, a nexus opinion would be useless.  Under 
the circumstances presented in this case, a remand for such 
examination and opinion would serve no useful purpose.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). 

For certain chronic disorders, to include psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992). 

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

PTSD/combat status

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2002).  With 
regard to the second PTSD criterion, evidence of in-service 
stressors, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2002).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2002).   

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Analysis 

The veteran contends that he suffered the onset of depression 
in the service.  He also contends that he suffers from PTSD 
which is related to stressors he experienced in the service.  
The Board will address these two theories of entitlement 
separately.

Psychiatric disorder other than PTSD

As set out in detail above, in order for service connection 
to be granted, three basic requirements must be satisfied: 
(1) diagnosis of a current disability; (2) in-service 
incurrence of such disability; and (3) medical nexus.  See 
Hickson, supra.  

In April 1999, Dr. P.S.O. diagnosed major depressive 
disorder, recurrent and severe, without psychotic features.  
Accordingly, the first Hickson element, current disability, 
is satisfied.    

With respect to Hickson element (2), in-service incurrence, 
the veteran's service medical records are pertinently 
negative.  These records show that the veteran was found at 
separation to be psychiatrically normal.  The veteran 
reported no history of nightmares, depression, excessive 
worry or any nervous trouble.  Following service, the first 
specific evidence of record that the veteran claimed to have 
a psychiatric disorder related to service was his August 1998 
claim for service connection, thirty years after he left 
service. 

A document from Sonoma County Mental Health Services shows 
that the veteran was treated at that facility in 1974 and 
1975; a notation shows that the veteran's chart was 
destroyed.  This document does not indicate what disorder was 
treated at that time.  Even if it is conceded for the sake of 
argument that the 1974 visit was for treatment of a currently 
claimed psychiatric disorder, this still leaves six years 
having elapsed between the veteran's discharge from the 
service and the onset of psychiatric symptoms.  

The veteran in essence contends that his psychiatric 
disability began during service.  However, it is now well 
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as date of onset or cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claim are not competent medical 
evidence, and cannot be used to establish when the veteran's 
psychiatric disorder had its onset.

The Board additionally observes that the veteran has recently 
contended that he was depressed during service.  However, 
this is contradicted by his own report of medical history, 
signed by him in June 1968, in which he specifically denied 
depression, excessive worry and nervous trouble of any sort.  
The Board finds the veteran's recent statements, made in 
connection with his claim for monetary benefits from the 
government, to be of relatively little probative value.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].

Based on the evidence of record, the Board concludes that the 
evidence does not show that a psychiatric disability was 
diagnosed or noted in service or that psychosis was 
manifested within a year after the veteran's separation from 
service.  The second Hickson element is not satisfied, and 
the veteran's claim fails on that basis.  

With respect to Hickson element (3), medical nexus, there is 
of record a November 1998 statement that the veteran had been 
troubled for 30 years, since the war.  It does not appear 
that the examiner specifically related the veteran's 
psychiatric symptoms to any incident of his military service.  
To the extent that this statement can be read as a medical 
nexus opinion it is apparently based on the veteran's 
statements to the examiner, since a thirty year history of 
psychiatric complaints is not reflected in the record.  It is 
well established that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].

That leaves only the veteran's contentions in support of his 
claim that his current psychiatric disorder is related to 
service.  As discussed above, he is not competent to render 
opinions on medical matters such as diagnosis or etiology.  
See Espiritu, supra.  The third Hickson element is not 
satisfied.

PTSD

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f) (2002); Moreau, supra. 

Although an October 1998 outpatient treatment report 
expressed some doubt as to whether the veteran had Vietnam-
related PTSD, there are of record numerous diagnoses of PTSD, 
including an April 1999 diagnosis of PTSD which was linked by 
Dr. P.S.O. to the veteran's reported stressors.  A 
accordingly, elements (1) and (2) above have arguably been 
satisfied.  However, there is still the question of whether 
there is credible supporting evidence that an in-service 
stressor actually occurred. 

As noted above, in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See 
Madden, supra. 

The Board observes that the veteran does not contend that he 
engaged in combat while in the service, and the Board is 
unable to identify objective evidence to show combat.  The 
Board notes that the veteran served in the United States Air 
Force and that his military occupational specialty, as 
recorded in his Form DD-214, was  illustrator.  In his 
December 1999 VA Form 9, he stated that he had not claimed 
that he fought in combat.  Rather he stated that he was 
exposed to the cruelties of a war zone, and that all of 
Vietnam was a combat zone, some parts more than others.  

The Board notes that the veteran's presence in Vietnam is not 
conceded; this will be discussed in more detail below.  
However, even if he had served in Vietnam, his mere presence 
there would not lead to the conclusion the veteran was 
involved in combat with the enemy, i.e. "that the veteran 
personally participated in an event constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  See VAOPGCPREC 12-99 (October 18, 1999).  
Mere presence in a combat zone is insufficient as a stressor 
and does not establish the occurrence of a stressor to permit 
service connection for PTSD.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).

The Board notes that the veteran did not receive any 
decorations or awards indicative of combat status, and he did 
not incur any injuries reflective of participation in combat.  
Accordingly, the Board concludes that combat status has not 
been demonstrated in this case.  See Moreau, Dizoglio and 
Doran, all supra. 

Because it has not been shown that the veteran engaged in 
combat, the law requires that stressors be corroborated by 
evidence other than the veteran's lay testimony or the 
diagnosis of PTSD.  That is, the record must contain service 
records or other credible evidence which supports and does 
not contradict the veteran's testimony.

In his April 1999 stressor statement, the veteran described 
an incident in basic training where his drill instructor 
yelled at him and intimidated him by banging a hammer on a 
filing cabinet close to his ears.  The veteran stated that he 
was subsequently sent to the Philippines and, while there, 
was involved in a physical altercation with two other 
servicemen.  The veteran described an incident in which a 
serviceman whom he knew and with whom he used to have mess 
was killed in a C-130 crash.  The veteran stated that he was 
sent to Vietnam in 1966, and he described suffering great 
fear in anticipation of being sent there.  While flying into 
Vietnam, his plane purportedly took several hits from ground 
fire.  The hydraulics allegedly malfunctioned and the wheels 
would not go down.  The veteran stated that he passed out 
from fear.  

The veteran stated that while he was in Vietnam, he was 
terrified and paranoid almost all the time.  He stated that 
he was stationed at a villa with several officers.  He 
described several situations where he was in close proximity 
to small arms fire.  He stated that he was present when the 
air base at Tan Son Nhut came under mortar attack.  The 
veteran stated that he boarded a C-130 and found body bags 
lined up.  He claimed that the stench caused him to throw up.  

None of the veteran's claimed stressors have been verified, 
despite numerous efforts by the RO to obtain sufficient 
detail by which verification could be made.  The veteran's 
service records do not indicate that the veteran was ever 
present in Vietnam.  The Board finds that the veteran's 
statements, as they pertain to his presence in Vietnam, are 
not credible.  This case bears some resemblance to Samuels v. 
West, 11 Vet. App. 433, 436 (1999) [where a veteran sought 
service connection for PTSD, based upon multiple stressors 
occurring in Vietnam, and the record clearly showed he had 
never served in Vietnam, no presumption of credibility 
attached to his statements of his in-service claimed 
stressors].  

The veteran's service personnel records show that he was 
stationed in the Philippine Islands from November 1965 to 
November 1966.  They do not reflect any service in Vietnam.  
The RO made numerous attempts to verify the veteran's claimed 
service in Vietnam.  Specifically, the RO made a request in 
July 2000 for dates of service in Vietnam, and the request 
was returned as "not a matter of record".  The RO wrote the 
veteran in October 1999 and asked him to identify the exact 
date and any information about the flight that he claimed to 
have taken from the Philippines to Vietnam, the time of 
flight, the identification numbers of the plane or any other 
verifiable details.  In December 1999, the veteran responded 
that he did not remember the date he departed the Philippines 
for Vietnam, only that it was in 1966; he did not know the 
identification number of the plane, only that it was a C-130, 
and that his departure should be noted in the 1966 flight 
records.  

The RO also asked the veteran to identify the commander of 
the 463rd Troop Carrier Wing, to which the veteran was 
assigned when he claimed to have been sent to Vietnam.  He 
also requested that the veteran identify the location of the 
villa he claims to have shared with several officers.  The 
veteran stated that he could not remember the name of his 
commander or the location of the villa.  

The RO further asked the veteran to identify the date of the 
attack on Tan Son Nhut Air Base described in the stressor 
statement, and any other confirming details.  The RO also 
asked that he provide full details for each of his claimed 
stressors.  The veteran stated that he could not remember the 
date of the mortar attack, but mentioned a soldier named 
Morales and a Colonel named Anchbacker.  In his December 2000 
VA Form 9, the veteran stated that the mortar attack occurred 
in February or March 1966. 

In April 2001, the veteran submitted a photocopy of a page 
from a Vietnam War almanac, which described an April 1966 
mortar attack on Tan Son Nhut Air Base, which killed seven 
servicemen and damaged aircraft.  While this fits the 
timeline and location identified by the veteran in his 
stressor statement, the fact remains that there is absolutely 
no contemporaneous evidence showing that the veteran was ever 
present in Vietnam.  Without evidence establishing that the 
veteran was stationed in Vietnam, evidence showing that a 
particular event occurred there cannot serve to confirm a 
stressor event.  

The statements from the veteran's relatives and friends are 
not probative.  None of those who submitted lay statements 
produced any evidence of his presence, such as a letter or 
cancelled envelope mailed by the veteran from Vietnam.  In 
this case, the service records are not missing and there is 
no indication that they are incomplete.  These records 
directly conflict with the lay statements, to the extent that 
they purport to establish the veteran's presence in Vietnam.  
The service records which show that the veteran was stationed 
in the Philippines, but was never present in Vietnam.  
Statements made by the veteran, his friends and family 
members decades after the event, in the context of a claim 
for monetary benefits from the government, are not as 
probative as official government records.  Not only may the 
memories of those submitting such statements be dimmed with 
time, but self interest may play a role in the veteran's more 
recent statements.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [interest may affect the credibility of 
testimony].

The veteran has pointed to a performance report for the 
period from October 1965 to May 1966 showing his good 
performance up until the time he contends he was sent to 
Vietnam.  He points to a decrease in performance after that 
report, and contends that this shows the effect his Vietnam 
experience had on him.  However, far from supporting the 
veteran's contentions as to purported service in Vietnam, the 
Board believes that this report and subsequent reports 
undercut them.  

The veteran stated in his VA Form 9 that he was in Vietnam in 
February or March of 1966.  However, the favorable 
performance report submitted by the veteran includes that 
period.  The report is quite detailed as to the veteran's 
achievements and assignments during this period and there is 
absolutely no mention of an assignment in Vietnam.  Further, 
a May 1966 to November 1966 performance report, which 
reflects his period of assignment in the Philippines.  This 
report shows what is described as excellent natural ability 
and ingenuity.  The veteran was described as courteous well 
mannered, neat and always presenting a good military 
appearance.  The veteran was recommended to attend NCO 
preparatory school.  There is no mention of Vietnam service 
in this report.  

A performance report reflecting the period from November 1966 
to April 1967 shows that the veteran was counseled concerning 
reporting late for duty, excessive telephone use, cutting up 
and distracting his co-workers, wearing mixed uniforms, 
disreputable appearance and neglect of duties.  The veteran 
asserts that this drop in performance reflects the effects of 
his period in Vietnam.  However, while this report clearly 
indicates a change from previous evaluations, it does not 
provide evidence of the veteran's presence in Vietnam.  

Moreover, the performance report for the next period, from 
April 1967 to July 1967, shows a very noticeable improvement 
in most cases in the veteran's personal appearance, behavior, 
attitude and cooperativeness.  While further development in 
self-discipline and attitude were counseled, the veteran was 
described as imaginative and creative and with normal 
maturity was described as an acceptable candidate for an Air 
Force career.  Again, there is no mention of Vietnam service.
In short, while these reports appear to show a temporary dip 
in performance, they does not establish or even support the 
veteran's contention that such a drop-off was indicative of 
duty in Vietnam.  These reports do not in any way establish 
the veteran's presence in Vietnam nor do they serve to 
corroborate his claimed stressors.  

As for the other claimed stressors (a drill instructor was 
mean to him; he got into a fight; and he knew someone who was 
later killed in an air crash), setting aside whether such may 
be considered to be stressors sufficient to cause PTSD there 
is no corroborating evidence which serves to confirm the 
existence of these alleged stressors.  

As stated above, establishing service connection for PTSD 
requires the satisfaction of specific criteria.  In this 
case, there is no credible corroborating evidence of any in-
service stressors identified by the veteran.  Establishment 
of such a stressor is one of the elements required for 
entitlement to service connection for PTSD.  In the absence 
of one of the required elements under 38 C.F.R. § 3.304(f), 
the veteran's claim for service connection for PTSD cannot be 
granted. 

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a psychiatric disorder, including PTSD.  The 
benefits sought on appeal are accordingly denied.

ORDER

Service connection for an psychiatric disorder to include 
PTSD is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

